Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant's response, filed 18 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Status of Claims
Claims 1-5, 9-14, 16, 18-19 and 21-26 are currently pending and have been examined.
Claim 1 has been amended.
Claims 6-8, 15, 17, and 20 have been canceled.
Claims 1-5, 9-14, 16, 18-19 and 21-26 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is September 20, 2017 claiming benefit to Provisional Application 62/560,938.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-14, 16, 18-19 and 21-26  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-5, 9-14, 16, 18-19 and 21-26 are drawn to a system or method which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for directed to a health care system in part performing the steps of monitor feeding-relevant characteristics of the infant and monitor environmental conditions in proximity to the infant, wherein the one or more environmental conditions are selected from the group consisting of temperature, light level or sound profile in proximity to the infant; access information indicating one or more caregiver typing traits for the caregiver, wherein the one or more caregiver typing traits are indicative of the kinds of possible interventions selected from those a caregiver is comfortable with providing based on said caregiver’s perception of feeding metrics, patterns and quality for the infant and those a caregiver is capable of providing based on said caregiver’s perception of feeding metrics, patterns and quality for the infant, and recommend at least one intervention from an array of possible interventions to be acted on for the caregiver, the at least one recommended intervention selected as a function of the one or more caregiver typing traits, and the one or more feeding quality measures; and transmit the recommended intervention to the caregiver, wherein [the device] is operative to alter at least one or the sequence of caregiver actions and environmental changes, and recommend the altered sequence, and wherein said alterations are developed and tailored to said caregiver; wherein at least one of the caregiver typing traits results from answers to data entry questions; recommended at least one environmental change to temperature, light level or sound profile based on one or more of the one or more caregiver typing traits, the one or more feeding quality measures, the one or more environmental conditions and the caregiver perception of the feeding quality for the infant. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid). The claim steps recite a process of collecting caregiver and infant data, analyzing the data, receiving feedback, and outputting a recommendation. This amounts to analyzing information in a way that can be performed mentally then displaying the results.
Independent claim 1 additionally recites, in part, controlling one or more temperature, light level or sound profile in proximity to the infant; receive information from the feeding sensors indicative of one or more measures of feeding metrics, patterns and quality for the infant; and receive caregiver typing traits information from the caregiver. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people; also note October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a base station. The specification does not provide additional structure for the base station only providing an example product (Detailed Description on p. 7).  The use of a base station in this case to collect and analyze the sensor and caregiver data and produce feedback for the caregiver, only recites the base station as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites a network. The specification does not provide additional structure for the network. The use of a network in this case to connect the disparate devices and sensors, only recites the network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a sensor. The specification defines the sensors as environmental or biometric sensors (Detailed Description on p. 7). The use of a sensors in this case to collect infant and environmental data, only recites the sensors as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a remote server. The specification does not provide additional structure for the remote server. The use of a remote server in this case to receive information from the sensors and users for interpretation, only recites the remote server as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites a caregiver communication device. The specification defines the caregiver communication device possibly a smartphone, tablet computer, personal computer or other device that can be identified to the new mother and be configured to communicate with the network (Detailed Description on p. 7). The use of a caregiver communication device in this case to provide caregiver information and receive feedback from the system, only recites the caregiver communication device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites a personal computing device. The specification does not provide specific structure for the personal computing device. The use of a personal computing device in this case to provide caregiver responses to questions, only recites the personal computing device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 1 recites an environmental control device. The specification does not disclose any information regarding an environmental control device. The use of the environmental control device for controlling one or more of the temperature, light level, or sound profile in proximity to the infant, only recites the environmental control device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Additionally, the use of an environmental control device, in this case to control one or more of the temperature, light level, or sound profile in proximity to the infant, only recites the environmental control device as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a base station, a network, sensors, a remote server, an environmental control device, and a caregiver communication device and a personal computing device.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-5, 9-14, 16, 18-19 and 21-26 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of the independent claim and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claim 1, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Note that for claims 2-5 and 18-19 all recite different sensors types. The specification defines the sensors as environmental or biometric sensors (Detailed Description on p. 7) without further recitation of each sensor’s specific structure. The use of a sensors in this case to collect infant and environmental data, only recites the sensors as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). The sensing devices additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s sensors do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 26 recites a trained neural network for probabilistic analysis of potential problems. The specification does not provide additional structure for the trained neural network. The use of the trained neural network for probabilistic analysis of potential problems, only recites the trained neural network as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Additionally, the use of a trained neural network for probabilistic analysis of potential problems is well understood, routine, and conventional. This position is supported by: (1) Tran (US Patent No 7,733,224)(see the Summary in col 2 lines 1-10 teaching on utilizing a neural network with training data to create a probabilistic analysis of potential environmental problems using sensor data); (2) Rose-Pehrsson (US Patent No 7,170,418)(see the Abstract teaching on a probabilistic neural network creating a model utilizing sensor data to determine an emergent event); and (3) Shusterman (US Patent No 7,801,591)(see the Detailed Description in col 7 lines 30-56 teaching on utilizing neural network to optimize prediction models of a medical event using sensor data). Therefore, the trained neural network additional element is not sufficient to amount to significantly more than the recited judicial exception.
Claims 1-5, 9-14, 16, 18-19 and 21-26 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-14, 16, and 21-26  are rejected under 35 U.S.C. 103 as being unpatentable over Spolin et al.  (US Patent Application No. 2015/0094544)[hereinafter Spolin] in view of McNair et al. (US Patent Application No. 2015/0193583)[hereinafter McNair] in further view of Lipoma (US Patent Application No. 2015/0105608)[hereinafter Lipoma].
As per claim 1, Spolin teaches on the following limitations of the claim: 
a health care system comprising is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on an infant feeding metrics monitoring system for caregiver utilization);
a base station in communication with a network is taught in the Detailed Description on p. 8 ¶ 0055 (teaching on a caregiver base station in communication with a network);
two or more sensors in communication with the base station is taught in the Detailed Description on p. 12 ¶ 0082 and on p. 16 ¶ 0108 (teaching on sensors for the infant in communication with the base station);
wherein the two or more sensors comprise one or more feeding sensors and one or more environmental sensors, and is taught in the Detailed Description on p. 12 ¶ 0080-82 and on p. 16 ¶ 0108 (teaching on multiple sensors for the infant in communication with the base station that monitor the infant's physiology state (treated as synonymous to feeding sensors) and environmental sensors);
wherein the feeding sensors are configured to monitor feeding-relevant characteristics of the infant and is taught in the Detailed Description on p. 12 ¶ 0082 and on p. 16 ¶ 0108 (teaching on sensors for the infant in communication with the base station that monitor the infant's physiology state including heart and breathing rate and movement data);
the environmental sensors are configured to monitor environmental conditions in proximity to the infant is taught in the Detailed Description on p. 12 ¶ 0080 (teaching on the sensor data including environmental ambient temperature);
wherein the one or more environmental conditions are selected from the group consisting of temperature, light level or sound profile in proximity to the infant is taught in the Detailed Description on p. 12 ¶ 0080 (teaching on the sensor data including environmental ambient temperature in proximity to the infant);
a caregiver communication device in communication with the network is taught in the Detailed Description on p. 14 ¶ 0099 and p. 16 ¶ 0108 (teaching on a caregiver device in communication with the monitoring system);
a remote server in communication with the network is taught in the Detailed Description on p. 16 ¶ 0108 (teaching on a host server available over a network);
receive information from the feeding sensors via the base station indicative of one or more measures of feeding metrics, patterns and quality for the infant is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on the base system analyzing sensor and feedback data to analyze the infant's feeding metrics and patterns to generate a quality feeding schedule referred to as the feeding model);
receive caregiver typing traits information from the caregiver communication device, and is taught in the Detailed Description on p. 8 ¶ 0062, p. 14 ¶ 0098, and p. 8 ¶ 0060 (teaching on the system having manual feedback capabilities to receive caregiver/human feedback in response to a notification to improve the feeding model generated for the infant);
recommend at least one intervention from an array of possible interventions to be acted on for the caregiver is taught in the Detailed Description on p. 8 ¶ 0063 (teaching on providing the caregiver a feeding model based on the received data for an optimized feeding intervention);
the one or more feeding quality measures; and is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on the base system utilizing the sensor and feedback data to analyze the infant's feeding metrics and patterns to generate the feeding model); -AND-
transmit the recommended intervention to the caregiver communication device is taught in the Detailed Description on p. 8 ¶ 0063, p. 14 ¶ 0099, and p. 16 ¶ 0108 (teaching on the feeding model notifications being sent to the user interface of the caregiver device).
Spolin fails to teach the following limitation of claim 1. McNair, however, does teach the following: 
wherein the remote server is operative to: access stored information indicating one or more caregiver typing traits for the caregiver is taught in the Detailed Description on p. 18 ¶ 0122 (teaching on optimizing the recommendations based on caregiver preferences/traits);
wherein the one or more caregiver typing traits are indicative of the kinds of possible interventions selected from those a caregiver is comfortable with providing based on said caregiver's perception of feeding metrics, patterns, and quality for the infant, and those a caregiver is capable of providing based on said caregiver's perception of feeding metrics, patterns and quality for the infant is taught in the Detailed Description on p. 25 ¶ 0180, p. 26 ¶ 0191-194, p. 18 ¶ 0122, p. 4 ¶ 0029, and p. 14 ¶ 0101 (teaching on the caregiver answering on a caregiver device questions regarding the caregiver role category (treated as synonymous to the typing trait indicative of the kinds of possible interventions the caregiver is comfortable with and capable of providing, i.e. the caregiver's role as provider/nurse/social worker etc.. ) wherein the caregiver role category assists the system in determining the appropriate system preferences (i.e. using other user preferences for a user in the same category without a preference history) and tailoring information that is appropriate to the role category);
the at least one recommended intervention selected as a function of the one or more caregiver typing traits, and is taught in the Detailed Description on p. 18 ¶ 0122 (teaching on optimizing the recommendations based on caregiver preferences/traits); -AND-
wherein at least one of the caregiver typing traits results from answers to data entry questions entered through a personal computing device is taught in the Detailed Description on p. 25 ¶ 0188, p. 26 ¶ 0192 (teaching on the caregiver answering on a caregiver device questions regarding the caregiver preferences/traits).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations of McNair with the motivation of creating a “system .. made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
Spolin and McNair fail to teach the following limitation of claim 1. Lipoma, however, does teach the following: 
an environmental control device for controlling one or more of temperature, light level or sound profile in proximity to the infant; and is taught in the Detailed Description in ¶ 0089 and ¶ 0092 (teaching on an environmental control device for controlling light level in the infants proximity); -AND-
wherein the remote server is operative to alter at least one of the sequence of caregiver actions and environmental changes, and recommend the altered sequence, wherein said alterations are developed and tailored to said caregiver is taught in the Detailed Description in ¶ 0124-125, ¶ 0110, ¶ 0092, in the Summary in ¶ 0009 and ¶ 0016 (teaching on recommending an alteration to the caregiver's daily infant sleeping schedule with caregiver actions (treated as synonymous to developed and tailored to said caregiver) and helpful changes in the lighting environment);
wherein the remote server is further configured to: recommend at least one environmental change to temperature, light level or sound profile based on one or more of the one or more caregiver typing traits, the one or more feeding quality measures, the one or more environmental conditions, and the caregiver perception of the feeding quality is taught in the Detailed Description in ¶ 0039, ¶ 0099, ¶ 0089, and ¶ 0092 (teaching on offering recommendations to the caregiver customized for the specific goals (treated as synonymous to traits) of the caregiver).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system including the caregiver preference/traits and type considerations in creating care recommendations of Spolin and McNair to include the environmental control based on the recommendations of Lipoma with the motivation of connecting other care functions to environmental functions to improve the care of the infant (Lipoma in the Detailed Description in ¶ 0041). 
As per claim 2, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin also discloses the following: 
the health care system of claim 1, wherein the one or more feeding sensors comprise biometric sensors for sensing biometric data of the infant is taught in the Detailed Description on p. 12 ¶ 0082 and on p. 16 ¶ 0108 (teaching on sensors for the infant in communication with the base station that monitor the infant's physiology state including the biometric data - heart and breathing rate and movement data).
As per claim 3, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1 or claim 2. Spolin also discloses the following: 
the health care system of claim 1, wherein sensor and question inputs, server and algorithms, communication to the care giver, and care givers interventions constitute a closed loop control system is taught in the Detailed Description on p. 7 ¶ 0051, p. 8 ¶ 0063 and in the Figures in fig. 3 (teaching on a closed loop feedback system for continual monitoring of progression of the infant feeding metrics monitoring system for caregiver utilization).
As per claim 4, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin also discloses the following: 
the health care system of claim 1, wherein the two or more sensors are disposed on one or more of a blanket, a mattress or clothing of the infant is taught in the Detailed Description on p. 12 ¶ 0082 and on p. 16 ¶ 0108 (teaching on the infant sensor being an article worn on the body (treated as the broadest reasonable interpretation of clothing)).
As per claim 9, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin fails to teach the following limitation of claim 9. McNair, however, does teach the following: 
the health care system of claim 1, wherein the remote server is further operative to determine the one or more caregiver typing traits as a function of a caregiver survey administered by the remote server is taught in the Detailed Description on p. 25 ¶ 0180, p. 26 ¶ 0191, p. 26 ¶ 0194, p. 26 ¶ 0192, p. 5 ¶ 0039, and p. 12 ¶ 0089 (teaching on the caregiver answering on a caregiver device questions regarding the caregiver role category (here - the caregiver's role as provider/nurse/social worker etc..) in which the answers are processed on a remote server).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations of McNair with the motivation of creating a “system .. made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
As per claim 10, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin also discloses the following: 
the health care system of claim 1, wherein the recommended intervention is further selected as a function of a predetermined feeding quality goal is taught in the Detailed Description on p. 8 ¶ 0061-63 (teaching on providing the caregiver a feeding model (treated as synonymous to feeding quality goal) based on the received data for an optimized feeding intervention ).
As per claim 11, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 10. Spolin also discloses the following: 
the one or more feeding metric, patterns and quality measures and is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on the base system analyzing sensor and feedback data to analyze the infant's feeding metrics and patterns to generate a quality feeding schedule referred to as the feeding model);
the caregiver perception of the feeding quality for the infant, and is taught in the Detailed Description on p. 8 ¶ 0062, p. 14 ¶ 0098, and p. 8 ¶ 0060 (teaching on the system having manual feedback capabilities to receive caregiver/human feedback in response to a notification to improve the feeding model generated for the infant);
the recommended intervention is identified as impacting the at least one problem is taught in the Detailed Description on p. 8 ¶ 0063, p. 14 ¶ 0099, and p. 16 ¶ 0108 (teaching on the feeding model notifications being sent to the user interface of the caregiver device).
Spolin fails to teach the following limitation of claim 11. McNair, however, does teach the following: 
the health care system of claim 10, wherein the remote server is operative to determine and/or diagnose at least one problem based on the quality goal and the one or more caregiver typing traits is taught in the Detailed Description on p. 17 ¶ 0121, p. 18 ¶ 0122, p. 26 ¶ 0192, p. 4 ¶ 0029, and p. 14 ¶ 0101 (teaching on the system determining a problem/condition of the patient based on a goal/plan and the caregiver role category).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations of McNair with the motivation of creating a “system .. made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
As per claim 12, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin also discloses the following: 
the health care system of claim 1, wherein the system is directed to a plurality of caregivers that monitor feeding quality for the infant, and is taught in the Detailed Description on p. 6 ¶ 0049 (teaching on the system maintaining multiple caregivers);
the remote server is operative to recommend at least one action to each of the plurality of caregivers as a function of the caregiver typing traits of the respective caregiver is taught in the Detailed Description on p. 7 ¶ 0052 (teaching on sending action notifications to all caregivers associated with the infant).
As per claim 13, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 10. Spolin also discloses the following: 
the health care system of claim 1, wherein the remote server is further configured to select one or more coaching suggestions to be provided to the caregiver in association with the recommended action is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on providing caregiver suggestions on a particular future feed time - a recommended action based on current infant behavior, current infant vitals data, and/or current ambient conditions proximal the infant).
Spolin fails to teach the following limitation of claim 13. McNair, however, does teach the following: 
the one or more coaching suggestions being selected as a function of the caregiver typing traits is taught in the Detailed Description on p. 27 ¶ 0198 and p. 13 ¶ 0094 (teaching on providing suggestions to the caregiver wherein the suggestions are based on patient mapping which includes caregiver behavior pattern information).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations of McNair with the motivation of creating a “system .. made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
As per claim 14, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 13. Spolin also discloses the following: 
the health care system of claim 13, wherein the one or more coaching suggestions are selected from the group consisting of reminder messages, encouragement messages, alarms, and environmental changes in proximity to the caregiver is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on providing caregiver suggestions on a particular future feed time (i.e. a notification reminder message type)).
As per claim 16, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin and McNair fail to teach the following. Lipoma, however, does teach the following:
the health care system of claim 1, wherein the remote server is further operative to recommend a sequence of caregiver actions and environmental changes over the course of a day, the sequence defining a daily routine for the infant is taught in the Detailed Description in ¶ 0124-125, ¶ 0110, ¶ 0092, in the Summary in ¶ 0009 and ¶ 0016 (teaching on recommending to the caregiver a daily infant sleeping schedule with caregiver actions and helpful changes in the lighting environment).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system including the caregiver preference/traits and type considerations in creating care recommendations of Spolin and McNair to include daily scheduled environmental control based on the recommendations of Lipoma with the motivation of connecting other care functions to environmental functions to improve the care of the infant (Lipoma in the Detailed Description in ¶ 0041).
As per claim 21, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 11. Spolin fails to teach the following limitation of claim 21. McNair, however, does teach the following: 
the health care system of claim 11, wherein the determination and/or diagnosis produces a probabilistic analysis of a plurality of potential problems based on the quality goal and the one or more caregiver typing traits is taught in the Detailed Description on p. 17 ¶ 0121, p. 18 ¶ 0122, p. 26 ¶ 0192, p. 4 ¶ 0029, p. 14 ¶ 0101, p. 26 ¶ 0193, and in the Summary on p. 1 ¶ 0005 (teaching on the system determining a problem/condition of the patient based on a goal/plan and the caregiver role category wherein the problem/condition prediction is determined using a machine learning model (i.e. a probabilistic analysis)).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations utilizing neural networks for probabilistic analysis of McNair with the motivation of creating a “system … made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
As per claim 22, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 21. Spolin also discloses the following:
feeding patterns, feeding metrics, quality measure is taught in the Detailed Description on p. 8 ¶ 0061 (teaching on the base system analyzing sensor and feedback data to analyze the infant's feeding metrics and patterns to generate a quality feeding schedule referred to as the feeding model);
caregiver perception and is taught in the Detailed Description on p. 8 ¶ 0062, p. 14 ¶ 0098, and p. 8 ¶ 0060 (teaching on the system having manual feedback capabilities to receive caregiver/human feedback in response to a notification to improve the feeding model generated for the infant).
Spolin fails to teach the following limitation of claim 22. McNair, however, does teach the following: 
the health care system of claim 21, wherein the probabilistic analysis is based on quality goal, caregiver typing trait is taught in the Detailed Description on p. 17 ¶ 0121, p. 18 ¶ 0122, p. 26 ¶ 0192, p. 4 ¶ 0029, p. 14 ¶ 0101, p. 26 ¶ 0193, and in the Summary on p. 1 ¶ 0005 (teaching on the system determining a problem/condition of the patient based on a goal/plan and the caregiver role category wherein the problem/condition prediction is determined using a machine learning model (i.e. a probabilistic analysis));
caregiver intervention information for a population of caregivers and infants is taught in the Detailed Description on p. 17 ¶ 0121, p. 18 ¶ 0122, p. 26 ¶ 0192, p. 4 ¶ 0029, p. 14 ¶ 0101, p. 26 ¶ 0193, and in the Summary on p. 1 ¶ 0005 (teaching on the model utilizing past caregiver intervention data to analyze current caregiver behavior (here - through a questionnaire system)).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations utilizing neural networks for probabilistic analysis of McNair with the motivation of creating a “system … made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
As per claim 23, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 21. Spolin also discloses the following: 
the health care system of claim 21, wherein the probabilistic analysis provides recommended caregiver goals based on the potential problems is taught in the Detailed Description on p. 8 ¶ 0061-63 (teaching on providing the caregiver a feeding model (treated as synonymous to feeding quality goals) based on the received data for an optimized feeding intervention).
As per claim 24, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 11. Spolin also discloses the following: 
the health care system of claim 11, wherein the determination and/or diagnosis is conducted approximately daily is taught in the Detailed Description on p. 14 ¶ 0097 (teaching on the system determining a problem/condition of the infant with a tolerate of +/- 1 day therefore it would be reasonable concluded that the prediction would have to be updated daily for the tolerance to remain).
As per claim 25, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin also discloses the following: 
the health care system of claim 1, wherein the recommended intervention is associate with a set of behavioral quanta is taught in the Detailed Description on p. 8 ¶ 0063, p. 14 ¶ 0099, and p. 16 ¶ 0108 (teaching on the feeding model recommendation being based on the infant's behavior).
As per claim 26, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 11. Spolin fails to teach the following limitation of claim 26. McNair, however, does teach the following:
the health care system of claim 11, wherein the probabilistic analysis is performed by a trained neural network is taught in the Detailed Description on p. 10 ¶ 0071 and p. 10 ¶ 0073 (teaching on the  machine learning model (i.e. a probabilistic analysis) being a trained neural network). 
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin to include the caregiver preference/traits and type considerations in creating care recommendations utilizing neural networks for probabilistic analysis of McNair with the motivation of creating a “system … made to be adaptive and capable of learning” to best suit the user’s needs (McNair in the Detailed Description on p. 18 ¶ 0122).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Spolin et al.  (US Patent Application No. 2015/0094544)[hereinafter Spolin] in view of McNair et al. (US Patent Application No. 2015/0193583)[hereinafter McNair] in further view of Lipoma (US Patent Application No. 2015/0105608)[hereinafter Lipoma] in further view of Shouldice et al. (US Patent Application No. 2018/0106897)[hereinafter Shouldice].
As per claim 5, the combination of Spolin, McNair, and Lipoma discloses all of the limitations of claim 1. Spolin, McNair, and Lipoma fail to teach the following limitation of claim 5. Shouldice, however, does teach the following:
the health care system of claim 1, wherein the one or more sensors are disposed on one or more of non-contact sensors such as video or radar is taught in the Summary in ¶ 0026 (teaching on measuring biometric data using non-contact sensors).
One having ordinary skill in the art at the time the invention was filed would combine the infant feeding metrics monitoring system of Spolin, McNair, and Lipoma to include non-contact biometric sensors of Shouldice because “it is desirable that a system be able to detect deviations from normal (healthy) signals and be robust to such changes (e.g. worsening condition or improving condition due to treatment/therapy” (Shouldice in the Background on p. 2 ¶ 0022). 


Response to Arguments
Applicant's arguments filed 18 July 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that the amended claim requiring the remote server is operative to alter at least one of the sequence of caregiver actions and environmental changes, and recommend the altered sequence, wherein the alterations are developed and tailored to the caregiver amounts to more than “applying” the abstract idea. Examiner disagrees that the amended limitations is more than applying the abstract idea to a computer. The use of electronic means for performing the abstract idea (here -  altering at least one of the sequence of caregiver actions and environmental changes, and recommending the altered sequence, wherein the alterations are developed and tailored to the caregiver) is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1).
Applicant’s arguments, filed 18 July 2022 with respect to 35 USC § 112(a)&(b) have been have been fully considered and are persuasive in light of the entered claim amendments.  Therefore, the rejection has been withdrawn.
Applicant's arguments filed 18 July 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive. In response to applicant's argument that Spolin fails to teach on receiving caregiver typing traits, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Spolin is used to teach on receiving caregiver typing traits, wherein the broadest reasonable interpretation of the term includes any caregiver provided data that would provide insight to the caregiver type – including infant based data. Examiner relies on McNair to teach on the narrower definition of caregiver typing trait data.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626